DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Protrusion 23 is not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the platform engaging a tray and having a protrusion engaging a recess or hole of a tray must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Interpretation
Claim 29 recites the carrier body and platform are each formed of “a composition independently selected from the group consisting of…”. The claim limitation has been interpreted as the material for each of the two structures (i.e. carrier body and platform) is selected independently of the other material such that the materials for each structure may be selected to be different or may be selected to be the same. It is noted that the “independently selected” represents a product by process limitation with the “structure implied by the process steps” (see MPEP 2113) being that the carrier body and the platform are discrete structures, rather than portions of the same structure, such that the choice of material for one structure does not require the other structure to be the same material.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 has been amended to recited that the “carrier bodies of each cluster have a spacing closer to one another than a spacing between the clusters on the face of the tray”. There is no support for this limitation in the instant specification and drawings as filed. It is noted that the drawings do not show clusters with any spacing variation. The instant specification recited on p5 that the clusters can have “periodic or aperiodic arrangement or spacing” (line 20-21) and on the same page that the clusters “can permit spatial differentiation between tooling placement locations” (line 21-22) and that the “carrier bodies vary in at least one dimension, shape, and/or spacing between the clusters” (line 24-25). However none of this is support for the recitation of “the carrier bodies having a spacing closer to one another than a spacing between the clusters on the face of the tray” as recited in the claim. Therefore this limitation represents new 
Claims 15-22 are included for their dependency from claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 16-18, 22-24, 26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ping (prev. presented CN 102534565B citing machine translation previously provided).
Regarding claim 14, Ping teaches a tray of a chemical vapor deposition apparatus (1 in Fig 7-8 and machine translation p2, para 7-8 and p2, para 15 to p3, para 2). Ping further teaches carrier bodies (2, Fig 7-8) for supporting cutting tools during a 

    PNG
    media_image1.png
    799
    791
    media_image1.png
    Greyscale

Regarding claim 16, Ping demonstrates the clusters have a periodic arrangement on the tray face (Fig 7 and 8, note that the claim recites comprising and the arrangement of the protrusions which form a cluster may be arbitrarily chosen, applicant may wish to define a shape or spacing of clusters if supported by the originally filed disclosure). Note this is inclusive of the above discussed embodiment in which the clusters are quadrants or when the clusters are chosen with periodic spacing (not shown in annotated version of Fig 7 above).
Regarding claim 17, Ping includes the clusters have an aperiodic arrangement on the tray face (Fig 7 and 8, note that the claim recites comprising and the arrangement of the protrusions which form a cluster may be arbitrarily chosen, applicant may wish to define a shape or spacing of clusters if supported by the originally filed disclosure). Note this is shown in annotated version of Fig 7 above with aperiodic spacing of the five clusters.
Regarding claim 18, Ping teaches the carrier bodies are machined into the face of the tray (machine translation p1, para 4, note this is taught as the prior art method).
Regarding claim 22, Ping teaches the carrier bodies are formed of a carbide (machine translation p4, para 14) and the tray is formed of a composition comprising graphite (machine translation p4, para 14).
Regarding claim 23, Ping teaches a carrier assembly for cutting tool coating processes comprising (machine translation p2, para 7-8): a platform (1 Fig 7-8) for engaging a tray for insertion into a chemical vapor deposition apparatus (machine translation p7, para 7 to p3, para 2, note it is capable of meeting the intended use of engaging a tray for insertion into a CVD apparatus because this portion teaches loading 
Regarding claim 24, Ping teaches the carrier body (Fig 3-4) comprises a polygonal base (bottom portion of 8, including bottom flat surface and at least a portion of the thickness of 8 with 4 vertical walls, Fig 3-4, machine translation p4, para 15).
Regarding claim 26, Ping teaches the carrier bodies are uniformly spaced on the platform (Fig 7-8).
Regarding claim 28, Ping teaches the carrier bodies are machined into the face of the platform (machine translation p1, para 4, note this is taught as the prior art method).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 7, 9, 11-13, 15, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ping in view of El-Raghy (prev. presented US 2005/0132957).
Regarding claim 1, Ping teaches a carrier body comprising a base (bottom portion of 8, including bottom flat surface and at least a portion of the thickness of 8 with 4 vertical walls, Fig 3-4, machine translation p4, para 15), a guide element opposite the base (7 Fig 3-4, machine translation p4, para 15), and ridges for supporting one or more cutting tools during a coating process (angled surfaces to which arrow 8 points Fig 3-4, machine translation p4, para 15 referred to as protruding left and right), wherein the ridges define parallel faces of the carrier body (note the parallel faces in Fig 3 and 5, machine translation p4, para 15). Ping fails to teach that the ridged have a convex surface because Ping teaches a flat surface. In the same field of endeavor of carrier 
Regarding claim 2, Ping teaches the ridges are positioned between the base and guide element and extend radially outward from a central longitudinal axis of the carrier body (Fig 3-4, machine translation p4, para 15). In the combination as applied to claim 1, this includes the convex ridges.
Regarding claim 3, Ping teaches the ridges define shoulders of the carrier body (Fig 3-4, machine translation p4, para 15-16). In the combination as applied to claim 1, this includes the convex ridges.
Regarding claim 4, Ping teaches the base has a polygonal cross-section (Fig 3-4).
Regarding claim 5, Ping teaches the base comprises a protrusion for engaging an aperture in a tray of a chemical vapor deposition apparatus (9 Fig 3-4, machine translation p4, para 15 and 17, see also Fig 8).
Regarding claim 7, Ping teaches one or more of the ridges form an angle with the longitudinal axis of 20 degrees to 80 degrees (machine translation p3, para 5 or p4, para 18). In the combination as applied to claim 1, this includes the convex ridges.
Regarding claim 9, Ping teaches the ridges define one or more faces of the carrier body (Fig 3 and 4) and these faces are polygonal. In the combination as applied to claim 1, this includes the convex ridges.
Regarding claim 11, Ping teaches carrier body comprises a front face parallel to a back face (Fig 3 and 5, machine translation p4, para 15).
Regarding claim 12, Ping teaches the guide element is configured with fit within an aperture of a cutting tool (Fig 7 and 8, and machine translation p4, para 15 and p7, para 8).
Regarding claim 13, Ping teaches a composition comprising a carbide (machine translation p4, para 14).
Regarding claim 15, Ping remains as applied to claim 14 (see anticipation rejection above). Ping fails to teach the pyramidal body of the carrier. In the same field of endeavor of carriers for CVD on cutting tool inserts (abstract), El-Raghy teaches the carrier bodies have a pyramid shape (Fig 1B). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Pin to include a pyramidal shape because El-Raghy teaches this shape is a successful alternative shape for supporting the cutting tools.
Regarding claim 25, Ping remains as applied to claim 23 (see anticipation rejection above). Ping fails to teach the pyramidal body of the carrier. In the same field of endeavor of carriers for CVD on cutting tool inserts (abstract), El-Raghy teaches the carrier bodies have a pyramid shape (Fig 1B). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Pin to include .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ping in view of El-Raghy as applied to claim 1 above, and further in view of Bucci (prev. presented US 2009/0283035).
Regarding claim 6, Ping in view of El-Raghy as applied to claim 1 fails to teach the base comprises a recess for engaging a protrusion of a tray of a CVD apparatus because Ping teaches the base has a protrusion for engaging a tray. Addressing the same problem of supporting a substrate during coating (abstract), Bucci teaches that as a means for attaching a support body (101) to a surface (300), a recess in the support body to attach to a protrusion of the surface (Fig 15a-d) is an obvious alternative to the support body having a protrusion to attach to a recess in the surface (Fig 14a-d) [0083-85]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ping to include a recess in the carrier body to connect with a protrusion of the tray because Bucci has taught this is a functional alternative to the protrusion on the carrier body and recess in the tray of Ping.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ping in view of Bucci.
Regarding claim 19, Ping fails to teach the carrier bodies are bonded to the tray. Bucci teaches an alternative to press fit attachments (protrusion of Ping) is to use chemical bonding [0079]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ping to use chemical bonding .
Claim 20-21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ping in view of Tanaka (prev. presented US 2005/0170090).
Regarding claim 20, Ping remains as applied to claim 14 above. Ping fails to teach the platform is coupled with a tray. In the same field of endeavor of trays of CVD apparatuses (abstract), Tanaka teaches the apparatus includes a platform (13 Fig 1A) for holding processing substrates coupled with the face of the tray (12 Fig 1A). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Ping to include a platform coupled to the tray because Ping does not limit how the structure is loaded into an apparatus and Tanaka demonstrates the apparatus includes platforms coupled to the tray for support and removal of processed bodies. 
Regarding claim 21, the combination remains as applied to claim 20. The platform of Tanaka includes a protrusion to couple with a hole or recess of the tray (Fig 1A see protrusion of 13 and recess or hole of 12). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include this protrusion structure because Tanaka demonstrates this allows for mounting of the platform in and on the tray with alignment.
Regarding claim 27, Ping remains as applied to claim 23 above. Ping fails to teach the platform includes a protrusion. The platform of Tanaka includes a protrusion to couple with a hole or recess of the tray (Fig 1A see protrusion of 13 and recess or hole of 12). It would have been obvious to a person having ordinary skill in the art at the .
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ping in view of Tanibuchi (prev. presented US 2017/0073808).
Regarding claim 29, Ping remains as applied to claim 23 above. Ping teaches the carrier bodies and platform are independent compositions and that the carrier body is formed of carbide (machine translation p4, para 14). Ping fails to teach the platform is one of the materials listed because Ping teaches it is graphite (machine translation p4, para 14). In the same field of endeavor of cutting too CVD apparatuses (abstract), Tanibuchi teaches that the platform may be graphite or a ceramic (e.g. alumina) or sintered alloy. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the platform of Ping to be the ceramic or sintered alloy of Tanibuchi because Tanibuchi teaches these are art recognized functional alternative materials.
Response to Arguments
Applicant's arguments filed 04/07/2021, hereinafter reply, have been fully considered but they are not persuasive.
Regarding the drawing objections (reply p6), as indicated above and in the previous office action, protrusion 23 is not shown in the drawings but is recited in the specification. Further, the claimed feature of the platform engaging a tray and having a protrusion engaging a recess or hole of a tray must be shown or the feature(s) canceled from the claim(s).
Applicant’s argument (reply p6) that Ping does not disclose clustering is not persuasive. Ping teaches a portion of the tray with protrusions and a portion without (see Fig 6, note center with no protrusions), further a portion of the protrusions is one cluster and a different portion is a different cluster. The protrusions are not all required to have tools placed upon them for the apparatus to function as disclosed by Ping. Therefore this argument is not persuasive. If applicant feels there is support for a gap in a tray without a carrier body present, applicant may wish to more directly claim the structural details of such a gap. Further, the claim recites “comprising” which allows for the inclusion of additional protrusions on the tray that are not part of the clusters (see annotated version of Fig 7 above). Applicant may wish to provide additional details or consider using “consisting of” language to exclude the other protrusions if such a limitation is supported by the instant specification and drawings as originally filed.
Regarding the argument regarding Ping as applied to claim 23 (reply p6) it is respectfully noted that “for engaging a tray…” is intended use of the apparatus and as applied Ping is capable of this intended use. Applicant may wish to claim the tray and CVD apparatus if applicant has sufficient support to claim such structures.
Regarding Ping in view of El-Raghy (reply p7-8), the argument that a person of ordinary skill in the art would not have found it obvious to modify the linearly sloped ridges of Ping to include convex ridged as demonstrated by El-Raghy is not persuasive because El-Raghy demonstrates the curved ridging as an alternative to a linearly sloped surface (see Fig 1a and the fourth row of shapes). The convex curve shown by El-Raghy demonstrates a gentle slope also and is taught as an alternative to a linearly sloped surface. It is noted that the side surfaces of the support the cutting tool extend in 
Regarding the arguments regarding claim 6 (reply p7), that convex ridges would necessitated a complete redesign of the key technical features illustrated in Fig 4 of Ping, examiner respectfully disagrees. El-Raghy demonstrates this is an obvious change of shape and a person of ordinary skill in the art would readily understand how to change the shape of surfaces 8 to be convex without requiring a complete redesign of the key technical features as applicant’s arguments suggest.
The arguments regarding dependent claims (reply p8-9) rely on the alleged failings of the art to teach or render obvious the independent claim limitations which have been addressed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5576058 teaches peg support posts in CVD tools (see P in Fig 2-7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716